DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-2 & 4-14 are pending and rejected.
Claim 3 is canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5 & 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brustad (U.S. 5,335,647), as evidenced by Epoxy Technology Inc., Safety Data Sheet Epo-Tek 310M-1 Part A & 310M-1 Part B, November 7, 2014, Epoxy Technology Inc., Revision 1, Pages NPL-1 to NPL-12 (hereinafter "Epo-Tek").
Regarding Claim 1, Brustad discloses a medical endoscope (Fig. 1, an endoscope 10; Col. 2, Lines 43-44) comprising:
an elongated shaft (Fig. 1, an elongated assembly comprising a handle assembly 18 and a probe 21; Col. 2, Lines 50-55) having a distal end region (Fig. 1, a probe 21; Col. 2, Lines 56-57) with a non-circular cross-section (the probe 21 has a tube 23 which includes a crescent-shaped cross-section; see 
at least one light guide (Fig. 3, an optical lighting bundle comprising a first light fiber 27 and a second light fiber 27; Col. 2, Lines 59-63) having a plurality of individual fibres (Fig. 3, a first light fiber 27 and a second light fiber 27; Col. 2, Lines 60-63) disposed longitudinally through the shaft (Figs. 1 & 3, the first light fiber and the second light fiber 27 extend through the probe 21 and the handle assembly 18; Col. 3, Lines 3-5),
wherein at least a portion of fibres of the plurality of individual fibres in the distal end region are bonded over a length of at least 50% of the distal end region with an inflexible adhesive (Figs. 3 & 7, the first light fiber 27 and the second light fiber 27 are potted along an entire length of a channel 25 of the probe 21 with a potting compound 38, wherein the potting compound 38 is inflexible because it has a Shore-D hardness of 71D and is an epoxy, as detailed on Page 6 Line 31 – Page 7, Line 3 of Applicant’s specification; Col. 3, Lines 30-45 & Col. 4, 14-38), wherein the shaft main section has a round cross-section (the handle assembly 18 is has a substantially round cross-section; see Fig. 1).
Regarding Claim 4, Brustad discloses the medical endoscope according to Claim 1. Brustad further discloses wherein the at least the portion of fibres of the at least one light guide in the distal end region are bonded over a length of at least 65% of the distal end region with the inflexible adhesive (Figs. 3 & 7, the first light fiber 27 and the second light fiber 27 are potted along an entire length of a channel 25 of the probe 21 with a potting compound 38; Col. 3, Lines 30-45).
Regarding Claim 5, Brustad discloses the medical endoscope according to Claim 1. Brustad further discloses wherein the shaft main section has a greater circumference than a circumference of the distal end region (the handle assembly 18 has a greater circumference than a circumference of the probe 21; see Fig. 1).
Regarding Claim 7, Brustad discloses the medical endoscope according to Claim 1. Brustad further discloses wherein the inflexible adhesive having a hardness so as to be grindable (Fig. 7, the potting compound 38 has a Shore hardness of 71D; Col. 4, Lines 14-23).
Regarding Claim 8, Brustad discloses the medical endoscope according to Claim 1. Brustad further discloses wherein the inflexible adhesive has a Shore-D hardness of 70-75 (Fig. 7, the potting compound 38 has a Shore hardness of 71D; Col. 4, Lines 14-23).
Regarding Claim 9, Brustad, as evidenced by Epo-Tek, discloses the medical endoscope according to Claim 1. Brustad further discloses wherein the inflexible adhesive is a two-component adhesive (Fig. 7, the potting compound 38 is Epo-Tek 310; (Brustad; Col. 4, Lines 26-38); wherein Epo-Tek evidences that Epo-Tek 310 is a two part epoxy; (Epo-Tek; Page NPL-1 & Page NPL-7)).
Regarding Claim 10, Brustad discloses the medical endoscope according to Claim 1. Brustad further discloses wherein the inflexible adhesive is an epoxy adhesive (Fig. 7, the potting compound 38 is an epoxy; Col. 4, Lines 27-38).
Regarding Claim 11, Brustad discloses the medical endoscope according to Claim 1. Brustad further discloses wherein the at least one light guide within the distal end region is connected to a wall of the shaft with the inflexible adhesive (Figs. 3 & 7, the first light fiber 27 and the second light fiber 27 are connected to an inner wall of a tube 23 of the probe 21; Col. 3, Lines 30-45).
Regarding Claim 12, Brustad discloses the medical endoscope according to Claim 1. Brustad further discloses wherein the inflexible adhesive seals the distal end region in one or more of a gas-tight manner and a liquid-tight manner (Figs. 3 & 7, the potting compound 38 is added to the probe 21 via a syringe 45 and a vacuum 47 to prevent air pockets; Col. 4, Lines 55-65).
Regarding Claim 13, Brustad discloses the medical endoscope according to Claim 1. Brustad further discloses wherein the distal end region has a smaller diameter than a diameter of the shaft main section (the probe 21 has a smaller diameter than a diameter of the assembly handle 18; see Fig. 1).
Regarding Claim 14, Brustad further discloses a method for assembling the medical endoscope according to Claim 1, the method comprising:
placing the inflexible adhesive within the distal end region of the shaft of the endoscope in at least one position (Fig. 7, the probe 21 is filled with the potting compound 38 which is pre-cured; Col. 4, Lines 52-55),
introducing the at least one light guide having the plurality of individual fibres into the shaft part (Fig. 7, the first light fiber 27 and the second light fiber 27 are disposed within the channel 25 of the probe 21; Col. 4, Lines 46-48), and
one of curing the adhesive and allowing the adhesive to cure (Fig. 7, the potting compound 38 is cured; Col. 5, Lines 3-5).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brustad (U.S. 5,335,647).
Regarding Claim 2, Brustad discloses the medical endoscope according to Claim 1. Brustad fails to explicitly disclose wherein the distal end region has a length of 70-240 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the length of the probe of Brustad to be 70-240 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the probe would not operate differently .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brustad (U.S. 5,335,647) in view of Kucharski et al. (hereinafter "Kucharski") (US 2017/0035277).
Regarding Claim 6, Brustad discloses the medical endoscope according to Claim 1. Brustad fails to explicitly disclose wherein the at least one light guide in the shaft main section passes through a tubing at least sectionally.
However, Kucharski teaches a medical endoscope (Fig. 1, an endoscope 1; [0053]) comprising:
an elongated shaft (Fig. 1, a working end comprising a distal tip 2 and a shaft 3; [0053]) having a distal end region (Fig. 1, a distal tip 2; [0053]) and a shaft main section (Fig. 1, a shaft 3; [0053]);
at least one light guide (Fig. 3, illumination fibers 25; [0069]) disposed longitudinally through the shaft (Fig. 3, the illumination fibers 25 extend from a hub 4 to the distal tip 2 through the shaft 3; [0069]); and
wherein the at least one light guide in the shaft main section passes through a tubing at least sectionally (Fig. 3, the illumination fibers 25 passes through a coupling sleeve 31 of the shaft 3; [0086]).
The advantage of the coupling sleeve is to couple the distal tip and the shaft together (Kucharski; [0086]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the elongated assembly as disclosed by Brustad, to include the coupling sleeve taught by Kucharski, to couple the distal tip and the shaft together (Kucharski; [0086]).
Response to Arguments
Applicant’s arguments, see Page 4, filed March 4, 2022, with respect to the objection to the specification have been fully considered and are persuasive in light of amendments to the Claim 2.
The objection to the specification has been withdrawn.
Applicant’s arguments, see Page 4, filed March 4, 2022, with respect to the objection to Claim 4 have been fully considered and are persuasive in light of amendments to Claim 4.
The objection to Claim 4 has been withdrawn.
Applicant’s arguments, see Page 4, filed March 4, 2022, with respect to the rejections under 35 U.S.C § 112(b) of Claims 2 & 8 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C § 112(b) of Claims 2 & 8 have been withdrawn.
Applicant’s arguments, see Pages 4-7, filed March 4, 2022, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-2 & 4-14 have been fully considered and are not persuasive.
In response to Applicant’s argument that the adhesive used for bonding the glass fibers of Brustad is flexible and therefore not inflexible, Examiner respectfully disagrees. While the potting compound 38 of Brustad is described as being desirable to have flexible characteristics (Brustad, Col. 4, Lines 14-18), the flexibility of potting compound 38 is not required. Additionally, Applicant has provided, both in the specification and various dependent claims, definitions and properties of the claimed “inflexible adhesive” such having a Shore-D hardness of 70-75 (see Page 6, Lines 30-31 of Applicant’s specification & Claim 8) and being an epoxy resin (see Page 7, Lines 1-3 of Applicant’s specification & Claim 10). Given that the potting material 38 of Brustad satisfied these inflexible properties, the potting material 38 is an inflexible adhesive, as defined by Applicant.
In response to Applicant’s arguments that a distal end region of the probe 21 of Brustad does not have a non-circular cross-section, Examiner respectfully disagrees. As detailed above, a distal tube 23 (i.e., a region/portion/part) of the probe 21 has a crescent-shaped cross-section.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795